DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 60-79 are pending.
Claims 1-59 are cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 60 and 63-65 are rejected under 35 U.S.C. 103 as being unpatentable over Boveja et al. (US 20050149146 A1, July 7, 2005) (hereinafter “Boveja”) in view of Bonnet et al. (US 20150223746 A1, August 13, 2015) (hereinafter “Bonnet”).
Regarding claims 60, 63, 64, and 65, Boveja teaches a device for reversibly modulating neural activity of a subject's cardiac-related sympathetic nerve in the extracardiac intrathoracic neural circuit, the device comprising: at least one transducer suitable for placement on or around the cardiac-related sympathetic nerve, and a signal generator for generating a signal to be applied to the cardiac-related sympathetic nerve via the at least one transducer such that the signal reversibly modulates the neural activity of the cardiac-related sympathetic nerve to produce a physiological response in the subject.  See, e.g., Abstract, Fig. 1.
Boveja does not expressly teach wherein the physiological response is a decrease in chronotropic, dromotropic, lusitropic and/or inotropic evoked responses.  Bonnet teaches sympathetic nerve stimulation to produce chronotropic, dromotropic, lusitropic and/or inotropic evoked responses.  See, e.g., [0053]-[0058].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Bonnet with the teachings of Boveja such that wherein the physiological response is a decrease in chronotropic, dromotropic, lusitropic and/or inotropic evoked responses (as recited in claim 60); wherein the cardiac-related sympathetic nerve is inhibited, unilaterally or bilaterally (as recited in claim 63); wherein the modulation is inhibition of neural activity, and is a full block or a partial block (as recited in claim 64); wherein the at least one transducer is in signaling contact with the cardiac-related sympathetic nerve (as recited in claim 65) in order to produce the desired physiological response in the subject.  
Claims 61, 62, and 66-79 are rejected under 35 U.S.C. 103 as being unpatentable over Boveja in view of Bonnet, as applied to claim 60, and further in view of Lipani (US 20150005680 A1, January 1, 2015).
Regarding claims 61, 67-73, 75, and 76, Boveja does not expressly teach use of the various signals and waveforms recited by the claims at issue.  However, Boveja teaches selective programming of electrical parameters for specific therapy for individual patients.  See, e.g., [0119].  
Lipani teaches use of various electrodes, signals, and waveforms, including charge-balanced signals (e.g., [0083]), KHFAC signals (e.g., [0162]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lipani with that of Boveja (in view of Bonnet) such that wherein the at least one transducer is at least one electrode, and the signal generator is a voltage or current source configured to generate an electrical signal to be applied to the cardiac-related sympathetic nerve via the at least one electrode, and wherein the electrical signal is a kilohertz frequency alternating current (KHFAC) signal, a charge balanced direct current carousel (CBDCC) signal, or a hybrid thereof (as recited in claim 61); wherein the electrical signal is a KHFAC signal or a DC signal (as recited in claim 67); wherein the electrical signal comprises a DC ramp and a KHFAC waveform that commences during the DC ramp (as recited in claim 68); wherein the electrical signal comprises, sequentially, a DC ramp followed by a plateau and charge-balancing; a first AC waveform, wherein the amplitude of the waveform increases during the period the waveform is applied; and a second AC waveform having a lower frequency and/or lower amplitude than the first waveform (as recited in claim 69); wherein the electrical signal is a KHFAC signal having a frequency between 2 kHz and 30 kHz (as recited in claim 70); wherein the electrical signal is a charge-balanced DC signal comprising a cathodic pulse and an anodic pulse, the current of the cathodic pulse being between 0.1 mA and 10 mA (as recited in claim 71); wherein the electrode is a carousel electrode comprising a plurality of electrode contacts, and wherein the signal generator is configured to apply a signal to each of the plurality of electrode contacts in a repeating cycle (as recited in claim 72); wherein each electrode contact is coupled to its own current source, and wherein the signal generator is configured to vary the amplitude of the current applied to each of the plurality of electrode contacts independently of the other electrode contacts (as recited in claim 73); wherein the signal generator is configured to apply the electrical signal periodically (as recited in claim 75); wherein the generator is configured to apply the signal in an on-off pattern (as recited in claim 76) in order to provide specific therapy for individual patients.  
Regarding claim 62, Boveja teaches a device for reversibly modulating neural activity of a subject's cardiac-related sympathetic nerve, wherein the cardiac-related sympathetic nerve is modulated, at a site along the paravertebral chain between stellate ganglion and T4 ganglion.  See, e.g., Fig. 1A, [0008], [0013].
Regarding claim 66, Boveja teaches a device for reversibly modulating neural activity of a subject's cardiac-related sympathetic nerve, wherein the at least one transducer is at least one electrode, and the signal generator is a voltage or current source configured to generate an electrical signal to be applied to the cardiac-related sympathetic nerve via the at least one electrode.  See, e.g., [0117]-[0120].
Regarding claim 77, as discussed above, Boveja teaches a device for reversibly modulating neural activity of a subject's cardiac-related sympathetic nerve, a method of treating cardiac dysfunction in a subject, comprising: (i) implanting in the subject a device of claim 1; (ii) positioning the transducer of the device or system in signaling contact with the cardiac-related sympathetic nerve in the extracardiac intrathoracic neural circuit in the subject; and optionally (iii) activating the device or system. 
Regarding claims 74, 78, and 79, Boveja does not expressly teach detection of the recited heart conditions or failures.   Bonnet teaches detection of various heart conditions, failures, and activities.   See, e.g., [0026], [0032], [0050].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Bonnet with the teachings of Boveja such that further comprising a detection subsystem for detecting electrical activity of the heart, the detection subsystem comprising one or more electrical sensors for attachment to the heart, and upon detection of electrical activity of the heart indicative of cardiac dysfunction or abnormal heart rhythm, causing the electrical signal to be applied to the cardiac-related sympathetic nerve via the at least one electrode (as recited in claim 74); wherein the method is for treating heart failure, myocardial infarction and cardiac arrhythmias (as recited in claim 78); wherein the method is for treating or preventing ventricular arrhythmia (as recited in claim 79) in order to provide efficacious treatment of the heart.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT LUAN/Primary Examiner, Art Unit 3792